Title: From George Washington to Samuel Huntington, 27 November 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          West Point 27th Novr 1779
        
        In the Letter I had the honor of addressing to Your Excellency on the 24th—I mentioned the general Outlines of the intended disposition of the Army for the Winter. From the important light in which these Highland posts are held—I would now take occasion to mention for the more particular satisfaction of Congress—that the 1st 2d 3th and 4th Massachusetts’ Brigades, are the Troops intended for their immediate security—and for furnishing light parties for patroling and covering the Country towards Kings bridge. The command is also to comprehend the New Hampshire brigade, which will quarter at Danbury and Moylans and Sheldons Regiments of Dragoons, which will be stationed rather more Easterly. On the 17th I wrote Major Genl Gates, and, informing him of these circumstances, offerred it to him—if he should prefer it to One in the main Army; but on his arrival here, he expressed his wishes to go to Virginia for a few months, on account of the situation of his private affairs. His request, from his long absence and services—appeared so reasonable and so just—that I could not object to it. The command from this circumstance, will be given to Major General Heath. I have the Honor to be with the highes[t] respect Your Excell[e]ncy’s Most Obt & most Hbe Servt
        
          Go: Washington
        
      